Citation Nr: 0620252	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for paroxysmal atrial 
fibrillation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from January 1955 to December 
1958 and from June 1961 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by social detachment due 
to depression, anxiety, sleep disturbance, irritability, 
difficulty concentrating, and anger management issues.  The 
veteran is currently retired. 

2.  The evidence does not reflect illogical speech, 
obsessional rituals near-continuous panic, or neglect of 
personal appearance and hygiene.

3.  There is no competent evidence of paroxysmal atrial 
fibrillation in service or within one year thereafter, and no 
competent evidence of a nexus between paroxysmal atrial 
fibrillation and the veteran's periods of active service from 
January 1955 to December 1958 and from June 1961 to June 
1977.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD, 
but no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2005).

2.  Service connection for paroxysmal atrial fibrillation is 
not established.  38 U.S.C.A. §§ 1110, 1112, 1132, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.310 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Traumatic Stress Disorder

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2002).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999);  see AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code (Code) 9411.  The next 
highest rating of 50 percent is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

In this case, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports a 50 percent disability 
rating under Code 9411.  During the April 2003 VA psychiatric 
examination, the veteran reported experiencing nightmares of 
the Vietnam War, anxiety, irritability, difficulty 
concentrating, difficulty sleeping, depression, and a sense 
of hopelessness.  Although he once used to engage in 
extracurricular activities, he reported now having no social 
life and spending most of his time at home.  At the time of 
the April 2003 VA examination, the veteran was in his third 
marriage and reported that his marriage difficulties were 
attributable to his temper and anger management problems.  
Mental status examination was significant for mild 
psychomotor retardation and his affect was noted to be 
constricted.  The examiner noted that the veteran appeared 
sad and downcast, with an anxious and depressed mood.  The 
veteran was diagnosed with mild to moderate PTSD and a Global 
Assessment of Functioning (GAF) rating ranging from 50 
(serious symptoms) to 65 (some mild symptoms).

Resolving reasonable doubt as to the degree of disability in 
the veteran's favor, the Board finds that this evidence most 
accurately reflects an overall disability picture that most 
closely approximates the criteria for a 50 percent rating.  
38 C.F.R. § 4.7.  Although the evidence does not demonstrate 
that the veteran has all of the symptoms listed for the 50 
percent rating, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Rather, the evidence of psychiatric symptoms, social 
detachment, and marital difficulty demonstrates the degree of 
social disability contemplated by the criteria for a 50 
percent rating. Id.  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that the evidence supports a 
50 percent initial disability rating for PTSD.  38 C.F.R. § 
4.3.  To that extent, the appeal is granted.  

On the other hand, the Board finds that the criteria for a 70 
percent rating are not met.  Although the veteran has serious 
symptoms, the manifestations of his PTSD are not on par with 
illogical speech, obsessional rituals, near-continuous panic, 
neglect of personal appearance and hygiene contemplated by 
the criteria for a 70 percent rating.  38 C.F.R. § 4.7.  He 
generally attends to his activities of daily living and was 
married at the time of the April 2003 VA examination.  There 
is no evidence that he suffers from delusions, 
hallucinations, or suicidal or homicidal ideations that would 
render him a danger to self or others.  Absent evidence of 
that degree of disability, the Board cannot conclude that a 
70 percent disability rating is in order. Id.  Post service 
medical records, overall, are found to provide evidence 
against such a finding. 

Finally, the Board finds no reason to refer the claim to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R.  § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  The veteran is currently retired and had 
steady employment in various fields in the years following 
his separation from service.   

Paroxysmal Atrial Fibrillation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

Here, the medical evidence of record does reflect a current 
diagnosis of paroxysmal atrial fibrillation.  However, the 
Board finds that service connection must nonetheless be 
denied for this disability.  There is no evidence of 
paroxysmal atrial fibrillation in service or until November 
1998, many years after the veteran's separation from service.  
The veteran's service medical records do not contain any 
clinical findings or diagnoses of any heart condition and an 
electrocardiogram conducted at the veteran's June 1977 
separation examination was within normal limits, providing 
medical evidence against this claim.  Therefore, the 
presumption of service connection for chronic disease is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With regard to this issue on a direct basis, the Board finds 
no medical evidence that supports the veteran's theory that 
his paroxysmal atrial fibrillation is in any way related to 
his service.  The service and post-service medical records 
provide much evidence against this claim, indicating a 
disorder that began years after service with no connection to 
service. 

Post-service records are negative for any heart problems 
until 1998, such that there is no evidence of continuous 
symptoms after service. Id.  The veteran's VA treatment 
records show that he was not diagnosed with paroxysmal atrial 
fibrillation until November 1998 and not treated for the 
condition until January 1999, over twenty years after his 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Finally, the Board finds no competent evidence of a nexus 
between paroxysmal atrial fibrillation and the veteran's 
periods of active service from January 1955 to December 1958 
and from June 1961 to June 1977.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  That 
is, there is simply no medical evidence or opinion that 
suggests any relationship between service and the disorder at 
issue.  Again, the veteran's lay opinion that his disorder is 
related to service is not the competent evidence needed to 
establish service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for paroxysmal atrial fibrillation.  38 U.S.C.A. § 
5107(b).      

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2002 and 
September 2003, as well as information provided in the April 
2004 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Although the veteran was not informed by the RO to 
provide all relevant evidence in his possession prior to the 
May 2003 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board finds that 
any error was harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, by way of the September 2003 letter 
and April 2004 statement of the case, the veteran was 
generally provided with notice of what type of information 
and evidence was needed to substantiate his claim for an 
initial rating for PTSD.  Also, a June 2003 letter generally 
described the procedure for establishing an effective date 
for any award based on his PTSD claim.  

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records, VA 
outpatient treatment records, and a VA examination.  In 
addition, the veteran provided medical records from a private 
cardiologist and lay evidence in the form of detailed 
personal statements.  The Board finds no indication or 
allegation that additional pertinent evidence remains 
outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

The Board notes that an etiological opinion has not been 
obtained regarding the service connection claim.  However, 
the Board finds that the evidence, discussed above, which 
indicates that the veteran did not receive treatment for the 
claimed disorder during service or that there is any 
competent medical evidence showing or indicating a nexus 
between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R.  § 3.159 
(c)(4) (2005).  As service and post-service medical records 
provide no basis to grant this claim, and provide evidence 
against the claim, the Board finds no basis for a VA 
examination to be obtained.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A.  
§ 5103A(d)).  See also McClendon v. Nicholson, ___ Vet. App. 
___, 2006 WL 1520790 (Vet. App. June 5, 2006) (discussing 
circumstances when a VA examination is required).

ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
50 percent initial disability rating for PTSD is granted.

Service connection for paroxysmal atrial fibrillation is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


